Mobtoít. J.
1. The questions raised upon the defendant’s motion to quash the indictment have been heretofore considered and decided by the court. Commonwealth v. Bennett, ante, 27, 30. Commonwealth v. Kennedy, ante, 292. Commonwealth v. Grady, ante, 412.
2. The testimony of the witness Boynton, that he found concealed liquors in the stable and shed of the defendant, adjoining the hotel, and that the defendant attempted to deceive him in regard to them, was competent. The jury might reasonably infer from these facts, if unexplained, that such concealed liquors were kept for the purpose of being sold in the hotel. If he kept them for this purpose, it is a circumstance tending to show that he used the house for the illegal sale of intoxicating liquor.
3. The testimony, that ale and an ale-pump were found in the house in July and December, was competent. If it be admitted, as claimed by the defendant, that the keeping of ale with intent to sell was not illegal after the St. of 1870, c. 389, went into effect, it does not help his case. It is clear that the sale of ale in Eockport was illegal both in July and in December. Sts. 1870, co. 389, 390. The possession of ale and an ale-pump has some tendency to show that the premises were used for the illegal sale of ale, and was competent for that purpose. Commonwealth v. Lamere, 11 Gray, 319. It is to be presumed that proper instructions were given to the jury as to the application of this evidence. Being competent upon one of the issues under the indictment, the exception to its admission cannot be sustained.
4. There is no provision of the statute, requiring that the vote upon the question whether the sale of ale, porter, strong beer and lager beer should be allowed in the town, should he by ballot; nor is it necessary that the town should by formal vote previously determine the mode in which such vote should be taken. Sts. 1870, cc. 389, 390. The vote in Eockport, therefore, was valid, and made the sale of ale, porter, strong beer and lager beer in that town thereafter illegal. Exceptions overruled.